Citation Nr: 0512711	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  04-10 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right knee chondromalacia patella.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee chondromalacia patella.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from July 1976 to July 1979 
and from November 1980 to August 1997.

The case comes before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The veteran's right knee disability is characterized by 
complaints of pain, aching, stiffness and range of motion of 
full extension and 130 degrees of flexion.

3.  The veteran's left knee disability is characterized by 
complaints of pain, aching, stiffness and range of motion of 
full extension and 130 degrees of flexion. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability 
evaluation in excess of 10 percent for right knee 
chondromalacia patella have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2004).  

2.  The criteria for the assignment of an initial disability 
evaluation in excess of 10 percent for left knee 
chondromalacia patella have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issues 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
his claims via the January 2003 RO letter, a September 2003 
rating decision, and the February 2004 statement of the case.  
Therefore, the notification requirement has been satisfied.  
See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
In this respect, the Board notes that in a correspondence 
dated in March 2004, the veteran indicated that he had no new 
evidence to submit in support of his claim.  Furthermore, the 
veteran was given the benefit of presenting testimony and/or 
evidence at a hearing on appeal, but he declined such 
opportunity.  As no additional evidence, which may aid the 
veteran's claim or might be pertinent to the bases of the 
claim, has been submitted or identified, the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his increased rating claim.  In 
particular, the RO asked the veteran to tell VA about any 
additional information or evidence that the veteran wanted VA 
to try and get for him and to send VA the evidence that was 
needed as soon as possible.  By various informational 
letters, a statement of the case, supplemental statements of 
the case and their accompanying notice letters, VA satisfied 
the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  See also Mayfield v. 
Nicholson, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the veteran is 
not prejudiced by the Board's consideration of his claim as 
VA has already met all notice and duty to assist obligations 
to the veteran under the VCAA.  In essence, the veteran in 
this case has been notified as to the laws and regulations 
governing his claims.  He has, by information letters, a 
rating decision, and a statement of the case been advised of 
the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  

Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.  In this regard, it has 
been determined by VA's Office of the General Counsel that, 
when a claim of service connection is granted and the veteran 
submits a notice of disagreement as to the disability 
evaluation assigned, notice under 38 U.S.C.A.§ 5103(a) is not 
required as to the claim raised in the notice of 
disagreement.  See VAOPGCPREC 8-2003 (December 22, 2003).  
Instead, it was concluded that the RO's only obligation under 
such circumstances is to develop or review the claim and, if 
the disagreement remains unresolved, to issue a statement of 
the case.  Id.  Such was done in the present case regarding 
the issues on appeal.  

In this case, in a September 2003 rating decision, the 
veteran was granted service connection for right and left 
knee chondromalacia patella, and was assigned a 10 percent 
rating for each knee under Diagnostic Code 5260, effective 
August 30, 2002.  The veteran is currently seeking an initial 
evaluation of both knees in excess of 10 percent.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2003).

The relevant medical evidence of record includes a VA medical 
examination conducted in September 1997.  The examiner 
reviewed the veteran's medical history and indicated that the 
veteran started experiencing pain in his knees during 
service.  Examination of the veteran's knees showed no 
specific tenderness or effusion.  The right knee had a 
measured range of motion of 0 to 95 degrees with pain in the 
lateral-collateral ligament when going beyond the measured 
range.  The left knee had a measured range of motion of 0 to 
115 degrees with some discomfort in the calf.  X-rays of the 
veteran's knees showed no acute bony or soft tissue 
abnormalities.  The examiner diagnosed the veteran with knee 
strain with possibility of some tendonitis.  

The claims folder also includes VA medical records dated 
between October 2002 and November 2002.  These treatment 
records contain no objective measurements of the range of 
motion in the veteran's knees, nor do they diagnose any knee 
disabilities.

The record also includes a lay statement from the veteran's 
wife dated in January 2003.  In the written statement, the 
veteran's wife indicated that many years of training and 
physical duties required of the veteran during his service 
have taken a toll on his knees.  As well, the veteran's wife 
indicated that as a result of his disabilities, the veteran 
has difficulties performing his normal duties around the 
house. 

Also included in the record are treatment noted from J. 
Robert Davis. M.D.  These treatment reports do not contain 
any objective measurements of the range of motion in the 
veteran's knees, nor do they diagnose any knee disabilities.

The VA examined the veteran's knees again in July 2003.  At 
the examination, the veteran reported complaints of bilateral 
knee pain and dull aching in his knees since his time in 
service.  The examiner also indicated that the veteran 
complained of intermittent swelling, popping and clicking in 
his knees.  No complaints of locking or instability were 
noted.  The veteran walked with a normal non-antalgic gait, 
and was able to walk on his heels and toes.  The range of 
motion of both knees was measured and found to be 0 to 130 
degrees.  Both knees were found to have no effusion.  There 
was some tenderness to palpitation in the medial joint line 
bilaterally.  The knee was stable to varus and valgus stress 
at 0 to 30 degrees.  X-rays of the veteran's knees showed 
that the joint space was well preserved, the alignment was 
good, and that there was no significant degenerative joint 
disease present in either knee.  The examiner found that 
there were no significant physical examination findings to 
attribute the veteran's pain, and suggested that the veteran 
may have some degree chondromalacia in his knees.  In an 
addendum dated in August 2003, the examiner opined that the 
veteran's knee pain was at least as likely as not related to 
his active service.  

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file.

The veteran's knee disabilities are currently rated under 
Diagnostic Code 5260, which evaluates limitation of flexion 
of the leg.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2004).  Pursuant to Diagnostic Code 5260, flexion limited to 
60 degrees warrants a noncompensible rating, flexion limited 
to 45 degrees warrants a 10 percent rating, flexion limited 
to 30 degrees warrants a 20 percent rating, and flexion 
limited to 15 degrees warrants a 30 percent rating.  Id.    

After consideration of the evidence, the Board finds that the 
criteria for the assignment of an evaluation greater than 10 
percent for the veteran's service-connected knee disabilities 
are not met under Diagnostic Code 5260.  The medical evidence 
of record does not show that the veteran's is experiencing 
any limitation of motion in his knees significant enough to 
warrant a rating higher than the 10 percent he is currently 
assigned.  In fact, the range of motion of the veteran's 
knees is essentially normal (normal range of motion of knee 
is 0 to 140 degrees).  See 38 C.F.R. § 4.71, Plate II (2004). 

The Board has also considered other potentially applicable 
Diagnostic Codes, which in this case include Diagnostic Codes 
5256, 5257, 5258, 5259, 5261, 5262, and 5263.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (implicitly holding that the 
BVA's selection of a Diagnostic Code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined 
and a reasonable basis exists for its selection) (Citations 
omitted).

The Board has considered the veteran's knee disabilities 
under 38 C.F.R. § 4.71a, Diagnostic Code 5256, evaluating 
ankylosis of the knee.  The medical evidence of record does 
not show that the veteran is diagnosed with ankylosis of 
either knee, thus an increased rating is not warranted under 
Diagnostic Code 5256.  Similarly, Diagnostic Code 5257 
(recurrent subluxation or lateral instability) is not for 
application in the present case, because the veteran is not 
experiencing recurrent subluxation or lateral instability in 
either knee.  The veteran has not been diagnosed with 
dislocated semilunar cartilage so Diagnostic Code 5258 
(dislocated semilunar cartilage) is not for application in 
the current case.  As mentioned above, the range of motion of 
the veteran's knee is essentially normal so Diagnostic Code 
5261 (evaluation limitation of extension of the leg) is not 
for application in the current case.  The veteran has not 
been diagnosed with impairment of his tibia and fibula so 
Diagnostic Code 5262 (impairment of the tibia and fibula) is 
not for application in the current case.  Finally, the 
veteran has not been diagnosed with genu recurvatum, so 
Diagnostic Code 5263 (genu recurvatum) is not for application 
in the current case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5259, 5261, 5262, 5263 (2004).

The Board has also considered the veteran's knee disabilities 
on the basis of functional loss due to pain and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint.  Taking into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995), the available medical 
evidence of record does indicate that the veteran experiences 
additional functional impairment that can be attributed to 
pain and weakness caused by the service-connected disability, 
as discussed above.  Since the veteran has already been 
awarded a 10 percent disability evaluation based on painful 
motion he is not entitled to an increased evaluation under 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995). 

Additionally, the Board has considered whether it is 
appropriate to assign "staged ratings," in accordance with 
Fenderson, supra.  However, the Board finds that the medical 
evidence demonstrates consistently and throughout that the 
veteran meets the criteria for a 10 percent rating from the 
date of his claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.

The Board appreciates the sincerity of the veteran and his 
wife's belief in the merits of his claim.  However, as 
sympathetic as it might be in the matter, the Board is not 
permitted to reach medical determinations without considering 
independent medical evidence to support the findings, and 
must cite to competent evidence of record to support its 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Moreover, although the veteran argues that his 
service-connected disability is far more severe than is 
contemplated by the 10 percent evaluation, his lay assertions 
as to the severity of his disability must be considered less 
probative than the findings of skilled professionals, 
particularly those made at the most recent VA examination of 
his knees conducted in July 2003.  See Francisco, 7 Vet. App. 
at 55 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that disability ratings in excess of 10 percent is 
warranted for right and left knee chondromalacia patella.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. 
§ 5107(b) regarding the benefit of the doubt, but there is 
not such a state of equipoise of the positive evidence with 
the negative evidence to otherwise grant the veteran's 
claims.  



ORDER

An initial evaluation in excess of 10 percent for right knee 
chondromalacia patella is denied.

An initial evaluation in excess of 10 percent for left knee 
chondromalacia patella is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


